 In the Matter of BONHAM COTTON MILLS INC.andTEXTILE WORKERSUNION OF AMERICA, CIOCase No. 16-B-1363.-Decided August 25,1945Samuel, Brown, HermanrCScott,byMr. John M. Scott,of FortWorth, Tex., for the Company.Mr. H. E. Moore,of Dallas, Tex., andMr. C. C. Niles,of Hillsboro,Tex., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Textile Workers Union of America,CIO, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of Bon-ham Cotton Mills Inc., Bonham, Texas, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before William J. Scott, Trial Examiner.Said hearing was held at Bonham, Texas, on July 11, 1945. TheCompany and the Union appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial, error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon'the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBonham Cotton Mills Inc., a Texas corporation with its principaloffices and only mill located in Bonham, Texas, is engaged in the manu-facture and sale of narrow sheeting and drills, products which are soldprincipally to firms engaged in processing industrial fabrics.DuringG3 N. L. R. B., No. 85.542 BONHAM COTTON MILLS INC.543the past year, the Company has purchased raw materials, machineryand parts, valued at approximately $50,000, from points outside theState of Texas.During the same period the products of the Company,valued at $1,099,676, were sold outside the State of Texas.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IT.THE ORGANIZATION INVOLVEDTextileWorkers Union of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a substan-tial number of employees in the unit hereinafter found appropriateWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TILE APPROPRIATE UNITSubstantially in accord with the agreement of the parties, we findthat all production and maintenance employees of the Company,including the watchman and packing clerk,' but excluding office andclerical employees, overseers, second hands, shipping clerk, and allother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction of1The Field Examiner reported that the Union submitted 179 designations,163 of whichbore the names of persons appearing on the Company's pay roll of May 12, 1945, whichContained the names of 294 employees in the appropriate unit.2 Grace Culberson. 544DECISIONS OF NATIONALLABOR RELATIONS BOARDElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bonham CottonMills Inc., Bonham, Texas, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Sixteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and who have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether or not they desire to be represented by Textile WorkersUnion of America, affiliated with the Congress of Industrial Organi-zations, for the purposes of collective bargaining.